COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 R & M THOMASON FAMILY LIMITED                  §
 PARTNERSHIP, Individually and
 Derivatively on Behalf of Both CBIF            §
 LIMITED PARTNERSHIP and
 COLUMBIA AIRPORT, L.L.C.,                      §              No. 08-13-00030-CV

                  Appellants,                   §                 Appeal from the

 v.                                             §           141st Judicial District Court

 STEVE K. FLORY, JORGE E.                       §            of Tarrant County, Texas
 CANSECO, COLUMBIA BROKERAGE
 INVESTMENTS, INC., CCC                         §              (TC# 141-253166-11)
 MONTERREY PARTNERS LP, CBIF
 LIMITED PARTNERSHIP, and                       §
 COLUMBIA AIRPORTS LLC,
                                                §
                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. It is further ordered that costs are

assessed against Appellants. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2013.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.